220 F.2d 830
95 U.S.App.D.C. 150
Anna May BECK et al., Appellants,v.The WASHINGTON, VIRGINIA & MARYLAND COACH COMPANY, Inc., acorporation, Appellee.
No. 12209.
United States Court of Appeals, District of Columbia Circuit.
Argued Feb. 14, 1955.Decided April 7, 1955.

Mr. Alvin L. Newmyer, Jr., Washington, D.C., with whom Mr. Alvin L. Newmyer, Washington, D.C., was on the brief, for appellants.
Mr. John P. Arness, Washington, D.C., with whom Mr. Frank F. Roberson, Washington, D.C., was on the brief, for appellee.
Before WILBUR K. MILLER, PRETTYMAN and FAHY, Circuit Judges.
PER CURIAM.


1
The appellants, two elderly ladies, were riding at a moderate rate of speed on Arlington Boulevard, a dual highway, on a bright, clear afternoon in July, 1951.  Anna May Beck was a passenger in her 1937 automobile, which was being driven for her by her sister Xenia.


2
A car ahead of them pulled to the left and went around a bus, which had lawfully stopped to pick up and discharge passengers.  But the Beck automobile crashed against the rear of the bus and the two ladies sustained injuries.  At the conclusion of their evidence in this suit against the bus company, the trial judge directed a verdict for the defendant.  [95 U.S.App.D.C. 151] This appeal is from the judgment entered thereon.


3
Miss Xenia testified that the lane to her left was clear of traffic.  Nevertheless, instead of following the example of the car ahead in turning to the left, she drove straight on and hit the bus, which she had not seen until the first car turned.  Her clear negligence was properly imputed to her sister, for whom she was acting and who had the right of control.  Bernhardt v. City & S. Ry. Co., 1920, 49 App.D.C. 265, 263 F. 1009; cf. Baber v. Akers Motor Lines, 1954, 94 U.S.App.D.C.  ,  215 F.2d 843.  No negligence on the part of the bus company was shown.


4
Affirmed.